103



         OFFICE   OFTHE   ATTORNEY GENERAL   OF TEXAS
                              AUSTIN
~%!i!i
          Au we understsad the isots submitted the propsrty
ww derised by the Qolased to the United OhrirtlsnLUutomry
8miaOy of Indifmapolia,Indiane. It oontnined no restrlstlan
or prorision whatweYar   oonoerning nhtiher or not    the 8am
should be spent 5.nTexas.
           &Sicle 7ll7   of Veran*s Annotated itevlwd Civil
8tatuteu provi4es in   part au   follarrr
           *All property withhi this Stste . . . whioh 8hall
                lmLl, upon pawing to or for the we mf mny
     ~~o~~*&mratlon      or awoolation, be rubfeat to a tu
     for the boruiit or the State’8 Wnm.i Rommo Zun6, in
     aoooPtmloawith the rollowing c1Msir10st1on. . . .*



           *If paeobag to or,iw     th+ we or hha United SAate8,
     bo or Ser the une of si& othu!    persw or x-slims, oduee-
     tiowl   or obuitable    ~~sditm      OF lmaitutio~r,  of tso
     any other prmn,      eorpmation  or 8saaolai&on not inoluUe4
     5.n nny of the olesser mentiione~ in the pneodl      portianr
     OS the originalAot Imom an Chapter 29 ef the3 vmerp1
     Laws of the Seoond Called 5e88ion ot thr Thlrty-dghth
     Legid.nhwo,   the tax Wall    be,
           “59 011wy tslw in exeom of 9500 a nd
                                              no tlx e r eUing
     ~1 0,000.
           ...




             It fs the opinion oi W&s 8eepartaunt that the derire
in question ia we whloh &mms usdsr the o.la8siiioatU#n   8eb up
5.n the rirst pet of ArtlcZe 7122, *uprat in that it paraw
pro exty to or for the use of a oharitebloorganfsatianoae,  inrtl-
tutfon. St find nothing howover ia ebbsderiee nhlah u8ul6 mko
it one paaaing property to e charitable arganiaation to bs ustd
within this State. ft is urged, &weveI?, wren, thccqh tlw deriso
thee not recplre the money to be apsnt in Texas, that Ur fs6t
the maucsywill be so spent, A roakllngof the Various eBnr#iflea-
tions set up by Arttale 7128 thxough 7122, insltmive, el.om&g
Benorable George ii. Sheppard, gage 3


&i~pratnat the-tax la to be oomputed in aooordenoe dth the
worilingof the devise itself. Xi the rule be otherwiao,
awmy ~8selng to an unole or aunt would not have to pay the
tax aohsdule set Out in Utiole 7121 on an affibatit    or suoh
wc&.eor atantthnttha    aMeywaalnSeott0      be spent upon a
brother or si8ter at the 6eoaese6, uhlah beer8 a a!aaller tex
lehedule a8 808, out in mole   7120.
            Prior to 1933 8 aimllm lxuphion was oontalnod
in the Texne InheritanceTax Law la rerebnoo to d&tin8 to
mli(lioua,   eduoetlonal   or ohqrkteble   orgeair;etiona.   Pnaer
the exemption (18it Wgl reeb it uaa naoeaaary that t&a 8evlae
be to M in8titUtiOnlooatad iA thla IStat tid alao it wan
woenary    that the boqgmt, deriaa or gift was to ba uaeed
dthln this Btate. Tho Auatio Court of Cirll Appoala aons6ru.d
tbia bIbngtlon   in the aaae of Ban Jeointo #et&me1 Beak v.
Sheppard, 125 8. W. (26) 715. Un4er the feota ia that o8ae
thn dsriw of one-half of the boooeaed98a8tete we8 to aa out
OS Stat6 oorporationor(ganlnotlS6~   rellgiow,  bsnevelent aq4
e&wational    purpoae8. The oourt held that auoh inatitutba
was not looatbd dthln this Btetr. The aomt aim atet& aa
follws 1
             140r Aid the will.of Xllro~ nquire the ruada
      derived rrom hla tlevin to be wed in Texas, Clenrly
      under the barter an4 s&l& will tie bsnefiotaryowpora-
      tion could bara und the derim anywhere the dlreotora
      theroof rhould determine in their tweblngs in Ohio.*
              The eboro dia c ua alraPPptlcm
                                   od      was mum&l          to ita
pnaent form ae quoted supra       by the I+%& Leprial8turo ia 19.933.
HOwever, the preaemt examptlon      rouuirea that thr der@?a bo OM
whlah is to be used dthin t&la State and in this reapeotthe
pre8ent exemption is ldantioal with the like requuirenont in the
prior lxemptbn. Therefore t&a oourt*s atetment oohoornlag
the berise in the San Jaointa Mational Bank tram I.8 pertinent
In eowtti~    the preeent exemgtlan.
rionotable
         Omme     H. Sheppard,p-0      k,




           Under the deviw in question the Indiana organiea-
t,j,on
     has the authority'to spend the rooeebs fromtha aale of
the proprty anywhere that it SeeB I!t to do em. The devise
ia not one which requixea that the money be apentrrithinthis
5tatie. It ta the opinion Of t:iiaikp8rtnsnt,therefo&ya, that
fbe property paselag la thePsriaa in qumatfon is c ublot to
the Texas Inheritan F     on lta Value la exoes8 0r 0f00.
                                        Pours very truly




                APPROVEDOCT 26, 1940

                lzLL.dA*u
                ATTORNEY GZB%RAL OF TEXAS




                                                            COMMIITEC